In these actions of tort for damages arising from the alleged negligence of the defendant corporation and the individual defendant in the operation of a motor vehicle, the judge in the Superior Court after re-transfer of the cases from the District Court directed verdicts for the defendants. The findings in the District Court were for the defendants. Their'introduction in evidence carried the prima facie consequences stated in Lubell v. First Natl. Stores, Inc. 342 Mass. 161,165, and reiterated in Fulton v. Gauthier, 357 Mass. 116. Other evidence was introduced. None of it, however, tended to establish, among other necessary elements, the identity of the individual defendant as the operator of the vehicle or that the vehicle which was allegedly in contact with the plaintiffs was registered in the name of the corporate defendant as owner, or that the operator was acting as the agent or employee of the corporate defendant. Other infirmities in the plaintiffs’ proof need not be discussed.

Exceptions overruled.